El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan, Sección 2“., denegó el traslado, de un caso a la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico, después de habérsele presentado una solicitud con tal objeto a dicha Corte de Distrito de San Juan. El Pueblo de Puerto Rico era el demandante en la corte inferior y la “National Surety Company” uno do los dos demandados, fundando su derecho a pedir dicho traslado en la Ley del Congreso aprobada en 2 de marzo de 1901, según la cual la jurisdicción de la Corte de Distrito de los Estados Unidos para Puerto Bico en las causas civiles ‘“además de ser la que tiene conferida jDor la ley de doce de ¡abril de mil novecientos, se ampliará hasta y abarcará las ^controversias en que las partes litigantes o alguna de ellas ¡son ciudadanos de los Estados Unidos, o ciudadanos o sub-ditos de uno o más Estados extranjeros, y en las cuales lo «que es objeto de contienda, con exclusión de intereses y eos-*947tas, es, o cantidad mayor de mil dollars, o algo que valga más que diclia suma,” por cuyo motivo lia presentado esta soli-citud de certiorari. El Fiscal de este tribunal hizo citas de autoridades para probar que esta jurisdicción de una corte de los Estados Unidos fundada en diversidad de ciudadanías no se extendía a un caso en que el Estado seguía una acción, alegando además que con respecto a este punto El Pueblo de Puerto Pico se encontraba en igual caso que un Estado. Nos inclinamos a opinar con el Fiscal pero la solicitud que ba sido presentada en este caso es, sin embargo, para que se expida un mandamiento de certiorari, estando limitada nuestra juris-dicción a ordenar que se anulen las órdenes o sentencias en aquellos casos en que el procedimiento no está de acuerdo con la ley. Los peticionarios no alegan o tratan de probar que la corte esté infringiendo alguna ley de procedimiento sino que meramente ba dejado de cumplir con un deber. El peticionario se opone a la negativa de la corte a conceder su solicitud de traslado. Por tanto, no habiéndose cometido ninguna infracción legal que pueda ser corregida de acuerdo con la ley de certiorari aprobada en marzo 10, 1904, el auto de certiorari debe ser anulado.

Denegada la solicitud y amolado él auto de cer-tiorari.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.